Case 2:20-mj-13172-LDW Document1 Filed 04/15/20 Page 1 of 4 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
|

UNITED STATES OF AMERICA : Hon. Leda Dunn Wettre
Vv. : Mag. No. 20-13172 (LDW)
ANTELMO QUIROZ-QUIROZ : CRIMINAL COMPLAINT

 

I, lan Patel, the undersigned complainant being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

SEE ATTAPHMENT A
I further state that I am a Deportation Officer with the United States
Department of Homeland Security, Immigrations and Customs Enforcement,
and that this complaint is based on the following facts:

SEE ATTACHMENT B

 

lakPa ]
Deportation Officer

Immigration and Customs Enforcement
U.S. Department of Homeland Security

Deportation Officer Ian Patel attested to this Affidavit by telephone pursuant to
FRCP 4.1(b)(2)(A) on this 15th day of April, 2020 in the District of New Jersey.

HONORABLE LEDA DUNN WETTRE |
UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer
Case 2:20-mj-13172-LDW Document

H Filed 04/15/20 Page 2 of 4 PagelD: 2

ATTACHMENT A

On a date on or after October 30,
2018, in Monmouth County, in the Dist
defendant,

ANTELMO QU

being an alien, and on or about Octobet
removed and departed from the United
outstanding, did knowingly and volunta
found in the United States without the |
to the defendant’s re-applying for admis
re-embarkation at a place outside the U

In violation of Title 8, United Stat

2015, and on or before January 31,
rict of New Jersey, and elsewhere, the

[ROZ-QUIROZ,

+ 30, 2015, having been deported and
States while an order of deportation was
irily enter, attempt to enter, and was
Attorney General expressly consenting
sion to the United States prior to his
nited States.

es Code, Section 1326(a).

 
Case 2:20-mj-13172-LDW Document

ATTACH

I, Ian Patel, am a Deportation Offi
Security, Immigration and Customs Enf
with the facts set forth herein based on
conversations with other law enforceme!
documents, and items of evidence. Whe!
herein, they are related in substance an
submitted for a limited purpose, I have 1
know concerning this investigation. Whé
a particular date, I am asserting that it

1. The defendant, ANTELMO QU
citizen of Mexico, and he neither is a cit;

2. On or about October 30, 2015
United States Border Patrol (“USBP”) in
States. On or about the same day, the D
immigration officer pursuant to section
Nationality Act (“INA”).

3. On or about October 30, 2015
United States. Shortly before his remove
October 30, 2015, the Defendant was gi
entering the United States for a period a
took a fingerprint from the Defendant.

4. At some point after his 2015 7
United States without permission from ¢
Secretary of Homeland Security.

5. On or about January 31, 201
Neptune Township Police Department i
sexual assault related offenses, includi
Assault — Victim Under the Age of 13, i
2C:14-2(a)(1) of the New Jersey Code of

6. On or about February 1, 201
Monmouth County Jail in connection
paragraph 5, above, the Defendant was
and an immigration detainer was lodge
day an official from ICE took a fingerpri

7. On or about May 29, 2018, t
Court of New Jersey, Monmouth Coun
with Child by Caretaker, in the Second

  
   

lL Filed 04/15/20 Page 3 of 4 PagelD: 3

MENT B

cer with the Department of Homeland
orcement (“ICE”). I am fully familiar
my own investigation, my

nt officers, and my review of reports,

fe statements of others are related

d part. Because this complaint is being
not set forth each and every fact that I
sre I assert that an event took place on
took place on or about the date alleged.

[ROZ-QUIROZ (the “Defendant”), is a
izen nor a national of the United States.

, the Defendant was arrested by the
Arizona for illegally entering the United
lefendant was ordered removed by an
235(b)(1) of the Immigration and

, the Defendant was removed from the
al from the United States on or about
ven notice that he was prohibited from
f 5 years, and an official from USBP

emoval, the Defendant re-entered the
either the Attorney General or the

 

, the Defendant was arrested by the
New Jersey, for committing various

g but not limited to, Aggravated Sexual
the First Degree, in violation of Section
Criminal Justice.

, and while still in custody at the

th the State charge discussed in

encountered by immigration officers
against him. On or about that same
t from the Defendant.

le Defendant pled guilty in the Superior
, to Endangering - Sexual Conduct
egree, in violation of Section 2C:24-
Case 2:20-mj-13172-LDW Document|1l Filed 04/15/20 Page 4 of 4 PagelD: 4

4(a)(1) of the New Jersey Code of Criminal Justice and was subsequently
sentenced to approximately five years’ imprisonment, subject to the reporting
and registration requirements of Meganjs Law and the conditions of parole
supervision for life.

8. A fingerprint taken from the Defendant from his deportation records
for the October 2015 removal was compared to the Defendant’s fingerprint that
was taken on or about February 1, 2018, after he was encountered by
immigration officers. Both fingerprints were found to be identical.

9. Prior to the Defendant’s re-entry into the United States, neither the
Attorney General nor the Secretary of Homeland Security consented to the
Defendant re-entering the United States. The Defendant also did not receive a
waiver allowing him to re-enter the United States.

 
